Citation Nr: 1016215	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-38 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation based on aid 
and attendance.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for multiple myeloma, claimed as secondary to 
Agent Orange exposure and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1947 to November 1946, from June 1951 to May 1952 
and again from February 1954 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and June 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The RO, in a January 2010 Statement of the Case (SOC) 
reopened the Veteran's multiple myeloma claim and denied it 
on the merits.  Regardless of the RO's actions, the Board is 
required to consider whether new and material evidence has 
been received warranting the reopening of the previously 
denied claim. See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims). 
Thus, the issue on appeal has been characterized as shown 
above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran indicated on statements dated from 2007 to 2009, 
to include his substantive appeal forms that he desires a 
hearing before the Board prior to the adjudication of his 
claims.  In an October 2009 substantive appeal form, the 
Veteran also specifically requested a video hearing at the 
Nashville, Tennessee regional office indicating it would 
cause an inconvenience for him to travel to Louisville, 
Kentucky. 

The Veteran has the right to request a hearing before the 
issuance of a Board decision for any matter properly within 
the Board's jurisdiction.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 
C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  

In this case, the Veteran properly requested a Board hearing 
and should be afforded a hearing as requested all issues 
properly appealed to the Board. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should make arrangements to 
schedule the Veteran for a hearing before 
the Board at the Nashville, RO for the 
issues enumerated above and any other 
issue properly appealed to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	

(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



